UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 28, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number: 0-18645 TRIMBLE NAVIGATION LIMITED (Exact name of registrant as specified in its charter) California 94-2802192 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 935 Stewart Drive, Sunnyvale, CA 94085 (Address of principal executive offices) (Zip Code) Telephone Number (408) 481-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer T Accelerated Filer o Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No T As of October 31, 2007there were121,292,087 shares of Common Stock (no par value) outstanding. Table of Contents TRIMBLE NAVIGATION LIMITED FORM 10-Q for the Quarter Ended September 28, 2007 TABLE OF CONTENTS PART I. Financial Information Page ITEM 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets— as of September 28, 2007 and December 29, 2006 3 Condensed Consolidated Statements of Income — for the Three and Nine Months Ended September 28, 2007 and September 29, 2006 4 Condensed Consolidated Statements of Cash Flows — for the Nine Months Ended September 28, 2007 and September 29, 2006 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 32 ITEM 4. Controls and Procedures 33 PART II. Other Information ITEM 1. Legal Proceedings 33 ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 6. Exhibits 34 SIGNATURES 35 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS TRIMBLE NAVIGATION LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 28, December 29, 2007 2006 (In thousands) ASSETS Current assets: Cash and cash equivalents $ 84,072 $ 129,621 Accounts receivable, net 242,589 177,054 Other receivables 10,677 6,014 Inventories, net 142,158 112,552 Other current assets 57,211 38,931 Total current assets 536,707 464,172 Property and equipment, net 51,667 47,998 Goodwill 669,608 374,510 Other purchased intangible assets, net 195,459 67,172 Othernon-current assets 51,092 29,625 Total assets $ 1,504,533 $ 983,477 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 167 $ Accounts payable 63,358 49,194 Deferred revenue 53,598 28,060 Deferred income taxes 5,234 4,525 Income taxes payable 33,178 23,814 Other current liabilities 88,113 80,586 Total current liabilities 243,648 186,179 Non-current portion of long-term debt 80,923 481 Non-current deferred revenue 11,988 Deferred income taxes 39,907 21,633 Other non-current liabilities 55,475 27,519 Total liabilities 431,941 235,812 Commitments and contingencies Shareholders' equity: Preferred stock no par value; 3,000 shares authorized; none outstanding Common stock, no par value; 180,000 shares authorized; 121,110 and 111,718 shares issued and outstanding at September 28, 2007 and December 29, 2006, respectively 650,454 435,371 Retained earnings 362,266 271,183 Accumulated other comprehensive income 59,872 41,111 Total shareholders' equity 1,072,592 747,665 Total liabilities and shareholders' equity $ 1,504,533 $ 983,477 See accompanying Notes to the Condensed Consolidated Financial Statements. 3 Table of Contents TRIMBLE NAVIGATION LIMITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Nine Months Ended September 28, September 29, September 28, September 29, 2007 2006 2007 2006 (In thousands, except per share data) Revenue(1) $ 296,023 $ 234,851 $ 909,487 $ 706,030 Cost of sales (1) 149,083 118,660 452,248 360,721 Gross margin 146,940 116,191 457,239 345,309 Operating expenses Research and development 31,707 25,180 96,737 77,234 Sales and marketing 45,274 34,902 134,967 103,356 General and administrative 21,262 17,981 67,182 50,016 Restructuring charges - - 3,025 - Amortization of purchased intangible assets 4,911 1,747 14,212 5,639 In-process research and development - 50 2,112 1,000 Total operating expenses 103,154 79,860 318,235 237,245 Operating income 43,786 36,331 139,004 108,064 Non-operating income, net Interest income 770 1,402 2,607 2,677 Interest expense (1,616 ) (87 ) (5,476 ) (330 ) Income from joint ventures 1,943 1,047 6,445 4,238 Other income, net (8 ) 295 641 1,404 Total non-operating income, net 1,089 2,657 4,217 7,989 Income before taxes 44,875 38,988 143,221 116,053 Income tax provision 17,501 13,646 52,138 36,380 Net income $ 27,374 $ 25,342 $ 91,083 $ 79,673 Basic earnings per share $ 0.23 $ 0.23 $ 0.77 $ 0.73 Shares used in calculating basic earnings per share 120,591 110,678 118,553 109,618 Diluted earnings per share $ 0.22 $ 0.22 $ 0.74 $ 0.69 Shares used in calculating diluted earnings per share 125,687 116,986 123,691 115,854 (1) Sales to related parties were $6.5 million and $5.2 million for the three months ended September 28, 2007 and September 29, 2006, respectively, with associated cost of sales to those related parties of $4.8 million and $3.5 million, respectively.Sales to related parties were $18.3 million and $15.6 million for the nine months ended September 28, 2007 and September 29, 2006, respectively, with associated cost of sales to those related parties of $12.6 million and $9.7 million, respectively. In addition, cost of sales associated with related party net inventory purchases was $5.6 million and $5.0 million for the three months ended September 28, 2007 and September 29, 2006, respectively, and $19.8 million and $16.1 million for the nine months ended September 28, 2007 and September 29, 2006, respectively. See Note 5 regarding joint ventures for further information about related party transactions. See accompanying Notes to the Condensed Consolidated Financial Statements. 4 Table of Contents TRIMBLE NAVIGATION LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 28, September 29, 2007 2006 (In thousands) Cash flow from operating activities: Net income $ 91,083 $ 79,673 Adjustments to reconcile net income to net cash provided by operating activities Depreciation expense 12,733 9,939 Amortization expense 28,615 9,082 Provision for doubtful accounts 684 181 Amortization of debt issuance cost 162 135 Deferred income taxes (6,547 ) (355 ) Non-cash restructuring charges 1,725 - Stock-based compensation 10,949 9,437 In-process research and development 2,112 1,000 Equity gain from joint venture (6,445 ) (4,238 ) Excess tax benefit for stock-based compensation (13,283 ) (8,088 ) Provision for excess and obsolete inventories 3,513 5,830 Other non-cash items 144 131 Add decrease (increase) in assets: Accounts receivable (42,971 ) (19,829 ) Other receivables 4,619 1,615 Inventories (15,512 ) (9,110 ) Other current and non-current assets 6,353 (7,371 ) Add increase (decrease) in liabilities: Accounts payable (7,518 ) (6,250 ) Accrued liabilities (832 ) 4,760 Deferred revenue 25,989 9,499 Income taxes payable 33,511 7,482 Net cash provided by operating activities 129,084 83,523 Cash flow from investing activities: Acquisitions of businesses, net of cash acquired (285,523 ) (43,167 ) Acquisitions of property and equipment (9,208 ) (13,966 ) Dividends received 2,888 2,244 Other 361 (16 ) Net cash used in investing activities (291,482 ) (54,905 ) Cash flow from financing activities: Issuances of common stock 27,830 24,134 Excess tax benefit for stock-based compensation 13,283 8,088 Proceeds from long-term debt and revolving credit lines 250,000 - Payments on long-term debt and revolving credit lines (170,037 ) - Other - (911 ) Net cash provided by financing activities 121,076 31,311 Effect of exchange rate changes on cash and cash equivalents (4,227 ) 2,620 Net increase (decrease) in cash and cash equivalents (45,549 ) 62,549 Cash and cash equivalents, beginning of period 129,621 73,853 Cash and cash equivalents, end of period $ 84,072 $ 136,402 See accompanying Notes to the Condensed Consolidated Financial Statements. 5 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS – UNAUDITED NOTE 1. OVERVIEW AND BASIS OF PRESENTATION Trimble Navigation Limited (the Company), incorporated in California in 1981, provides positioning product solutions to commercial and government users in a large number of markets. These markets include surveying, construction, agriculture, fleet and mobile worker, urban and resource management, military, transportation and telecommunications. The Company has a 52-53 week fiscal year, ending on the Friday nearest to December 31, which for fiscal 2006 was December 29. The third fiscal quarters of 2007 and 2006 ended on September 28, 2007 and September 29, 2006, respectively. Fiscal 2007 and 2006 are 52-week years. Unless otherwise stated, all dates refer to its fiscal year and fiscal periods. The Condensed Consolidated Financial Statements include the results of the Company and its subsidiaries. Inter-company accounts and transactions have been eliminated.The Condensed Consolidated Balance Sheet is derived from the December 29, 2006 audited Consolidated Financial Statements included in the Annual Report on Form 10-K of Trimble Navigation Limited for fiscal year 2006. Certain amounts from prior periods have been reclassified to conform to the current period presentation. The accompanying financial data as of September 28, 2007 and for the three and nine months ended September 28, 2007 and September 29, 2006 has been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the U.S. have been condensed or omitted pursuant to such rules and regulations. The following discussion should be read in conjunction with the Company’s 2006 Annual Report on Form 10-K. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present a fair statement of financial position as of September 28, 2007, results of operations for the three and nine months ended September 28, 2007 and September 29, 2006 and cash flows for the nine months ended September 28, 2007 and September 29, 2006, as applicable, have been made. The results of operations for the three and nine months ended September 28, 2007 are not necessarily indicative of the operating results for the full fiscal year or any future periods.Individual segment revenue may be affected by seasonal buying patterns. The preparation of financial statements in accordance with accounting principles generally accepted in the U.S. requires management to make estimates and assumptions that affect the amounts reported in its condensed consolidated financial statements and accompanying notes. Management bases its estimates on historical experience and various other assumptions believed to be reasonable. Although these estimates are based on management’s best knowledge of current events and actions that may impact the company in the future, actual results may be different from the estimates. On January 17, 2007, the Company’s Board of Directors approved a 2-for-1 split of all outstanding shares of the Company’s Common Stock, payable February 22, 2007 to stockholders of record on February 8, 2007. All shares and per share information presented have been adjusted to reflect the stock split on a retroactive basis for all periods presented. NOTE 2. UPDATES TO SIGNIFICANT ACCOUNTING POLICIES There have been no changes to the Company’s significant accounting polices during the nine months ended September 28, 2007 from those disclosed in the Company’s 2006 Form 10-K. However, the Company is providing updated disclosures surrounding certain accounting policies, as provided below. Revenue Recognition The Company recognizes product revenue when persuasive evidence of an arrangement exists, shipment has occurred, the fee is fixed or determinable, and collectibility is reasonably assured. In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. Contracts and/or customer purchase orders are used to determine the existence of an arrangement. Shipping documents and customer acceptance, when applicable, are used to verify delivery. The Company assesses whether the fee is fixed or determinable based on the payment terms associated with the transaction and whether the sales price is subject to refund or adjustment. The Company assesses collectibility based primarily on the creditworthiness of the customer as determined by credit checks and analyses, as well as the customer’s payment history. Revenue for orders are not recognized until the product is shipped and title has transferred to the buyer. The Company bears all costs and risks of loss or damage to the goods up to that point. The Company’s shipment terms for U.S. orders and international orders fulfilled from the Company’s European distribution center typically provide that title passes to the buyer upon delivery of the goods to the carrier named by the buyer at the named place or point. If no precise point is indicated by the buyer, the Company may choose within the place or range stipulated where the carrier will take the goods into carrier’s charge. Other shipment terms may provide that title passes to the buyer upon delivery of the goods to the buyer.Shipping and handling costs are included in the cost of goods sold. 6 Table of Contents Revenue to distributors and resellers is recognized upon shipment, assuming all other criteria for revenue recognition have been met. Distributors and resellers do not have a right of return. Revenue from purchased extended warranty and support agreements is deferred and recognized ratably over the term of the warranty/support period. The Company presents revenue net of sales taxes and any similar assessments. The Company applies Statement of Position (SOP) No. 97-2, “Software Revenue Recognition,” to products where the embedded software is more than incidental to the functionality of the hardware. This determination requires significant judgment including a consideration of factors such as marketing, research and development efforts and any post contract support (PCS) relating to the embedded software. The Company’s software arrangements generally consist of a perpetual license fee and PCS. The Company has established vendor-specific objective evidence (VSOE) of fair value for the Company’s PCS contracts based on the renewal rate. The remaining value of the software arrangement is allocated to the license fee using the residual method, which revenue is primarily recognized when the software has been delivered and there are no remaining obligations. Revenue from PCS is recognized ratably over the term of the PCS agreement. The Company applies Emerging Issues Task Force (EITF) Issue 00-3, “Application of AICPA Statement of Position 97-2 to Arrangements That Include the Right to Use Software Stored on Another Entity’s Hardware” for hosted arrangements which the customer does not have the contractual right to take possession of the software at any time during the hosting period without incurring a significant penalty and it is not feasible for the customer to run the software either on its own hardware or on a third-party’s hardware. Subscription revenue related to the Company’s hosted arrangements is recognized ratably over the contract period. Upfront fees for the Company’s hosted solution primarily consist of amounts for the in-vehicle enabling hardware device and peripherals, if any. For upfront fees relating to propriety hardware where the firmware is more than incidental to the functionality of the hardware in accordance with SOP No. 97-2, the Company defers the upfront fees at installation and recognizes them ratably over the minimum service contract period, generally one to five years. Product costs are also deferred and amortized over such period. In accordance with EITF Issue 00-21, “Accounting for Revenue Arrangements with Multiple Deliverables,” when a non-software sale involves multiple elements the entire fee from the arrangement is allocated to each respective element based on its relative fair value and recognized when revenue recognition criteria for each element is met. Inventories Inventories are stated at the lower of standard cost (which approximates actual cost on a first-in, first-out basis) or market. Adjustments to reduce the cost of inventory to its net realizable value, if required, are made for estimated excess, obsolescence or impaired balances. Factors influencing these adjustments include decline in demand, technological changes, product life cycle and development plans, component cost trends, product pricing, physical deterioration and quality issues. If actual factors are less favorable than those projected by us, additional inventory write-downs may be required. Goodwill and Purchased Intangible Assets Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets acquired in a business combination. Intangible assets resulting from the acquisitions of entities accounted for using the purchase method of accounting are estimated by management based on the fair value of assets received. Identifiable intangible assets are comprised of distribution channels, patents, licenses, technology, acquired backlog and trademarks. Identifiable intangible assets are being amortized over the period of estimated benefit using the straight-line method and estimated useful lives ranging from one to ten years. Goodwill is not subject to amortization, but is subject to at least an annual assessment for impairment, applying a fair-value based test. Impairment of Goodwill, Intangible Assets and Other Long-Lived Assets The Company evaluates goodwill, at a minimum, on an annual basis and whenever events and changes in circumstances suggest that the carrying amount may not be recoverable. The Company performs its annual goodwill impairment testing in the fourth fiscal quarter of each year.Goodwill is reviewed for impairment utilizing a two-step process. First, impairment of goodwill is tested at the reporting unit level by comparing the reporting unit’s carrying amount, including goodwill, to the fair value of the reporting unit.
